Appeal by the defendant from a judgment of the Supreme Court, Kings County (Gary, J), rendered April 26, 2002, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress oral, written, and videotaped statements to law enforcement officials.
Ordered that the judgment is affirmed.
The defendant moved to suppress certain incriminating statements made at the police precinct in response to questioning by detectives. The record at the suppression hearing established, however, that before making the statements the defendant had accompanied the detectives voluntarily to the precinct and had not been restrained in any way. The defendant’s contention that his statements should have been suppressed because he allegedly was placed in custody in the absence of probable cause is therefore without merit (see People v Ellerbe, 265 AD2d 569, 570 [1999]; People v Gonzalez, 246 AD2d 555 [1998]; People v Edwards, 124 AD2d 818 [1986]). The defendant’s subsequent videotaped statements should not be suppressed since, after his initial inculpatory statements, the detectives had probable cause to arrest him (see People v Brown, 155 AD2d 547 [1989]; People v Oates, 104 AD2d 907, 912 [1984]).
The defendant’s remaining contentions are without merit. Prudenti, P.J., Adams, Spolzino and Covello, JJ., concur.